Title: To George Washington from William Thornton, 26 July 1795
From: Thornton, William
To: Washington, George


          
            Sir
            George Town [D.C.] 26th July 1795
          
          In dissenting from the Memorial of the 24th Instant which my colleagues sent to you by the last mail, I request you will not consider me as having differed in toto, for, in general it expresses my Sentiments. I shall in as few words as possible state wherein we do not coincide in opinion, and submit with great deference to what may be determined.
          It is agreed that every person shall be permitted to build upon all the made ground conformably to the general plan of the Cross Streets of the City: it is further my opinion that all the Streets to the river should be left open agreeable to the plan. This will provide, I think in every instance, for streets, without having occasion for fresh regulations, not in conformity to the general plan; for in the plan, the squares which have been so often condemned, because in the water, I conceive to have been judiciously laid out, as they clearly designate the regulation of the ground to be acquired: These Squares run also, in all cases, so near to the Channel as to leave only a water-Street, and the necessary wharves on the waterside of such Street: this having been marked on the plan, will leave, on referring to it, no doubt of the existence of such a Street and wharves, forming in my opinion the true Bounds of the City. No objection can be urged to making the Streets from Square to Square: It is a

rule to which the proprietors of water-property at Alexandria have been invariably subjected, and no Complaint has ever been heard on that Subject. If, however, it should, in any instance, be thought an injury, it might according to circumstances, be dispensed with at the discretion of the Congress. My Colleagues have thought a Street sixty feet wide from the termination of the Buildings to the termination of the wharves or made ground sufficient: I cannot but differ in this point, for if it be “for ever kept open as a public Street; and liable to all regulations which the general police may require for other Avenues, Streets, and alleys in City” it may be considered as a Water Street; which cannot however be meant, for in a subsequent part of the memorial it is observed, that they have not gone into the subject of a water-Street, on account of the frequency of references which such a subject would require to the plat. If this be considered as a public Street it would be highly improper to interrupt it by landing goods and merchandize upon it; and if they are not to be landed there, where can they be landed? This may argue the necessity of wharves on the water side of the above-mentioned Street. Under this persuasion, I have enquired of several respectable mercantile gentlemen, what extent of wharfing would be necessary. The answer has been, one hundred and fifty feet, or thereabout. Mr Barry, Mr Lear and others were of this opinion. It was agreed in your presence during the attendance of our late colleague Mr Carroll, that sixty feet would be enough for a water-street. Assuming this, my opinion is,
          That 1st—From the line of the Channel (which is regular, as we have found by a late survey, in the Eastern Branch) during its whole length, and parallel thereto, a line should be laid down one hundred & fifty feet, which may be considered as the space allowed for wharves, Docks, or Quays of any extent not exceeding this distance.
          2nd—A Street should be left between this line, and the termination of the Warehouses or buildings, of sixty feet, which should be considered as a Water-Street, to be forever kept open, and subject to public regulations in common with other Streets.
          3d—All the remaining Ground from the above-mentioned Line, or two hundred and ten feet from the Channel, may be appropriated to whatever uses the owners may

determine, subject to general regulations: the public Squares, Avenues, Streets and other appropriations to be left agreeable to the plan of the City, and to the established rules for their regulation.
          This third article contains my Opinion, arising from the reasons of my non-concurrence in the following proposed regulation. “No other Buildings are contemplated to be built on such made ground or wharves except warehouses or stores: and not more than one chimney or fireplace to be allowed for any one house; as that will be sufficient for a counting room.” I thought it might be deemed highy injurious to prevent the proprietors of Water-property who had been at the expence of making so much ground (in some cases two or three squares in succession before they arrive at the intended sixty-feet street) from building dwelling-houses thereon, or making any other improvements, and in such a manner as they ay think proper; conforming nevertheless to the terms and Conditions declared by the president of the United States Octr 17th 1791, and to such other regulations as have been thought necessary, and made public. I also thought the limitation to one fireplace in a warehouse or store too restrictive. Large warehouses, are often built, by Companies, where many Counting-rooms would, or might, be requisite.
          In the large plan, it may be observed that, a Water-Street has been laid down, in part of Carroll’s-burgh, near the termination of south Capitol Street—also near the bridge at the end of Kentucky Avenue. In the first instance, a great mistake was committed; for at that time, they supposed the Channel ran so near the shore that no ground could be gained, to build upon, between it and the intended street. On survey, however, it is found to be so distant, that several squares interpose; therefore; when these squares are built up, Water-street will be so far from the Water as to imply an Absurdity. In the other instance the Street is marked in its proper place, according to the rule of the published plan, which rule in my opinion, is so eligible, with respect to the water, that I should not hesitate to recommend its general outline.
          When I thus freely offer my sentiments I hope, Sir, it may be considered as resulting from an idea of Duty; for it is painful to me to differ from Colleagues whose opinions I regard. I am Sir with the greatest respect &c.
          
            W.T.
          
         